Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“ but optionally” is indefinite as it confuses the scope of the claim.
Claim 20 “ the or each plate” is indefinite as it is unclear and confusing in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 10-11, 13, 15, are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yang (2013/0239512).
Per claims 1-2, 10-11, Yang (figures 2-4) shows a timber framework and a roof structure for a roof, reinforced by C-section metal beams (the metal jacket) fixed to one or both sides of the framework, in which the framework is generally triangular(figure 18).
Per claims 4, 13, Yang the metal beams follow the outline of the framework, but optionally are deeper, as seen in the plane of the framework.
Per claims 6, 15, Yang (figure 10, 19) shows at at least one of the corners of the framework the C-sections overlap and at least one C-section flange is locally removed to allow contact between the overlapping portions.

Claim(s) 18-20, are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Partridge (3969869).
Partridge figures 7-9, shows a roof framework including a dormer window framework with an apex corner(at the corner of 80 and 88 and 84) reinforced by a plate (76 or 88 or 84 or 80) for the inner apex corner of a dormer framework, the plate having a central part (80) with two arms (88 and 84) extending at an obtuse angle, means to attach the plate to the said apex corner, and an upstanding flange (86) to the inward side of the central part, serving to reinforce the plate and to afford a surface for later application of finishing when the dormer is complete (able to function as claimed).
Per claim 19, Partridge further shows the apex corner is reinforced on each side by such a plate (the double  of each parts 88, 94; 80, 86; 74, 84 surrounding the apex of the framework).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Partridge (3969869).
Yang shows all the claimed limitations except for the fixing includes bolts passing through the framework.
Yang further discloses the use of pre-punched holes to allow for use of screws and nailing as needed.
Partridge (col 4 lines 44-50) discloses the well known use of screws, bolts, adhesives, rivets, welding to fasten roof truss members together.
It would have been obvious to ne having ordinary skill in the art at the time of filing of the invention to modify Yang’s structure to show bolts passing through the framework instead of screws since it would enhance the attachment of the jacket to the wooden core and provide the same function of connecting the jacket to the core as screws and nails, and the use of any of these well-known fasteners to fasten truss .
Claims 7-8, 16-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Omar (2461916).
Per claims 7, 16, Yang (figure 18) shows all the claimed limitations except for at at least one of the corners of the framework, the C-sections are joined together by a hinge piece which has two legs engaging with the respective C-sections.
It would have been obvious to ne having ordinary skill in the art at the time of filing of the invention to modify Yang’s figure 4 to show at at least one of the corners (410) of the framework, the C-sections are joined together by a hinge piece which has two legs engaging with the respective C-sections as taught by Omar to hingedly connect two roof section together to allow for quick erection of the roof while the foldability enable easy transportation of the framework.
Per claims 8, 17, Yang et al as modified by Omar further shows at at least one of the corners, the C-sections that meet there have end caps(31 taught by Omar) with inclined or rounded surfaces so that the end caps abut and can be bolted together.
Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Partridge (3969869).
Yang shows all the claimed limitations except for the framework has one side of the triangle missing and a frame for a dormer inserted.
Partridge figure 9, discloses a framework for a dormer part(116), the framework has one side of the triangle missing and a frame for a dormer(116) inserted.
.
Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2013/0239512) in view of Partridge (3969869).
Yang shows all the claimed limitations except for a dormer part, the upper, obtuse, joint of which is additionally reinforced by a plate on at least one side, the plate having an upstanding reinforcing flange forming a diagonal in the obtuse joint region.
Partridge figure 9, discloses a dormer part(116), the upper, obtuse, joint of which is additionally reinforced by a plate(80, 86) on at least one side, the plate having an upstanding reinforcing flange (74, 84) forming a diagonal in the obtuse joint region.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Yang’s structure to show a dormer part, the upper, obtuse, joint of which is additionally reinforced by a plate on at least one side, the plate having an upstanding reinforcing flange forming a diagonal in the obtuse joint region as taught by Partridge in order to form a roof having a dormer to allow for sunlight into the interior of the building.




.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different roof structural designs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

3/26/2022